Title: From John Adams to John Quincy Adams, 30 November 1812
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov. 30th. 1812

I am not about to write you much upon War or peace. You must have enough upon those Subjects in public papers. My principal Topicks will be to inform you that We are all in unusual good health, have had an uncommonly fine Autumn and that We are all extreamly desirous of Seeing you all return to our Embraces. But none of Us can conjecture how it will be possible for you to get home, unless you can Obtain a Passport from The English Minister or Ambassador.
your Sons are now with Us, in a vacation of The Accademy at Hingham. They appear to be well pleased with their Instructor and their Host: but they Suffer extreamly for want of their Father and Mother. It sometimes appears to me, as if all my posterity were to be ruined by diplomatic missions, as I have been.
It is now ascertained that Mr Madison and Mr Gerry will be chosen by considerable majorities; though the whole federal Party turn’d their Coats, apostatized from their principles and voted for an implacable republican. It is a problem, whether they would not have voted for Mr B. Austin, in case—
It is hoped that Congress will not be driven from their Seat and their General with his Armies be hunted from State to State, and from mountain to mountain like flocks of patridges, as We were for many years in the revolutionary War.
Some of our Clergy are marshalling themselves for some great ecclesiastical enterprize; others are advancing with a bold front in Biblical criticism, in a general Repository published quarterly by Hilliard. What will be the ultimate result of all these darings, civil, military, political ecclesiastical and litterary, I know not
Freeman has published a volume of eight occasional Sermons which are much admired, and forty or Sixty of Buckminsters are expected.
Our Clergy, orthodox and heretical preach! Oh! how they do preach! Our Whitney is far more oratorical, than more vehemently oratorical, than Dr Sacheverel ever was, even with all the aid of Atterbury. He is quite as Sublime as Osgood and Parish
You ought not to be absent from your Country. She bleeds and groans, and too many of her Northern Sons have no feeling for her.
George Says Saturday night is come, and no Father to walk about upon this floor as he used to do. Oh that I could See him here again! And So Says his Grandfather. This is the Severest Privation of my old Age.
Wrangles and Squabbles, and civil and foreign Wars you know promote the perfectibility and Perfection of human Nature. Your Country is in a Way to arrive first at the Mark. We have more Seeds, a better Soil and greater Skill in this kind of Cultivation, than any Nation before Us. Huzza for Perfection! Our Old Mother is So enraged at Us for not being industrious enough in this Vinyard, that She Boxes Whips and ferrules Us into Activity, and promises Us a great Crop. One Article however will be wanting to compleat Perfection. We Shall have no civil War: no nor even a Shaises or a Friezes Riot.
But I must Stop. My Love to Louisa Senior, Kitty, William Charles and Louisa Junr. I long to see them, but whether I Shall, before I go hence I know not. With a more ardent Anxiety for you and yours than you ever  imagine I am, my dear Son your affectionate Father
John Adams